DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on December 8, 2021. 

Election/Restrictions
Claim 4 was withdrawn from further consideration as a result of restriction requirements from the beginning (see response filed on June 28, 2021). The amendment filed on December 8, 2021, changed the dependency of claims 9-14 to claim 4. Therefore, claims 9-14, and the newly added claim 21 (which depend upon claim 4) are withdrawn from further consideration (note: Also, claim 12 was earlier withdrawn from consideration).

Drawings
The drawings are objected to because: (a) what is represented by the “triangles” in figures 1 and 2 is not clear. They are not identified / described in the specification, (b) the elements on surface of the layer stack (2), above elements 6, 7, 8 and 9 are not identified.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0116761)  in view of Mattix (US 2005/0077083).
Regarding claim 1, Lee, figure 1-2, 5, discloses a component carrier, comprising: a stack comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure (structure with insulating layers 140, 160 and 
Lee does not disclose wherein an electrically conductive layer structure of the stack with an opening in which the conductive contact element extends, wherein the conductive contact element has a lateral extension being larger than a diameter of the opening.
Mattix, figure 4A, discloses a carrier with insulating layers 124, 125, 126, and conductive layer (120, 122). The conductive layer (122) with an opening (see figure), a conductive contact element (elements 131, 132, and 134) including lateral extension larger than a diameter of the through hole (see figure, the lateral diameter of 134 is larger than that of the opening in layer 122).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with an electrically conductive layer structure of the stack with an opening in which the conductive contact element extends, wherein the conductive contact element has a lateral extension being larger than a diameter of the opening, as taught by Mattix, in order to enhance the structural rigidity.



Regarding claim 3, the modified carrier of Lee further discloses wherein the curved surface portion is convex (see figure). 

Regarding claim 5, the modified carrier of Lee further discloses wherein the curved surface portion corresponds to an electric connection area of the component (see figure). 

Regarding claim 6, the modified carrier of Lee further discloses wherein the component is a passive component (capacitor, paragraph 0052). 

Regarding claim 7, the modified carrier of Lee further discloses wherein the passive component is an ohmic resistance or a capacitor (capacitor, paragraph 0052).

Regarding claim 15, the modified carrier of Lee further discloses the carrier comprising at least one of the following features: the component carrier comprises at least one component (50) being surface mounted on and/or embedded in the component carrier (see figure), wherein the at least one component is in particular selected from a group consisting of a power semiconductor component, in particular a power transistor chip, an electronic component, an electrically non-conductive and/or .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / in view of the new explanation of the rejection.
Drawing objection maintained, as the objection was not addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 9,543,076), figure 3, discloses a structure with a component (1), having curved surface portion (see element 2), and conductive contact element in contact with the curved surface portion (see figure), having the conductive contact element with a lateral extension larger than an opening in the conductive layer (considering portion of conductive element 5 on the surface of insulating layer  (4) as conductive structure, the part of the element 5 formed in the hole in the conductive portion on the insulating layer (4). The structure facilitate decrease in defect generation (see abstract).
Yoshioka (US 6,326,559), figure 1, discloses a printed wiring structure with conductive element (4) has lateral extension larger than an opening in the conductive layer (16), in order to have a better conductivity (see abstract). 
Quintana (US 3,471,631), figure 1-3, discloses a printed wiring structure with conductive element (20) has lateral extension larger than an opening in the conductive layer (12), in order to have a greater circuit density (see abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 7, 2022